Exhibit EMPLOYMENT AGREEMENT This sets forth the Employment Agreement ("Agreement") made effective as of January 1, 2007 between SUNCOAST NUTRICEUTICALS, INC., a Delaware corporation with an address for purposes hereof at 14404 North Road, Loxahatchee, FL 33470 (the "Employer" or “Company”) and KEVIN McDONNELL ("Employee”). IN CONSIDERATION of the mutual agreements and covenants contained herein, and other good and valuable consideration, the parties agree as follows: 1.Employment.Employer hereby employs Employee, and Employee hereby agrees to serve, as an Executive of the Employer, for an "Initial Term" of five years, commencing effective January 1, 2007 and ending on December 31, 2012.Unless sooner terminated, this Agreement shall then automatically renew for successive terms of one year (each one year term being a "Renewal Term") until either party notifies the other of its intention not to renew this Agreement by giving the other party notice in writing at least ninety (90) days prior to the end of the applicable term.The Initial Term and any Renewal Terms, collectively are the “Employment Period.” 2.Duties.Employee shall have primary responsibility, subject to the control of Employer's Board of Directors, for the business operations of the Company and shall have the title of President and Chief Executive Officer.The Employee shall be authorized to do all such acts and things as may be necessary or desirable, for or in connection with the performance of his duties, and shall perform such other mutually agreeable duties consistent with those for an executive as are delegated to him by theBoard of Directors and shall provide such time and effort as shall required for the performance of such duties.The Executive acknowledges that his services and responsibilities are of particular significance to the Company and that his position with the Company does and will continue to give him an intimate knowledge of the current and future business plans, confidential corporate strategies, and access to the customer base of the Company.Accordingly, Executive agrees that he will not, at any time during the term of this Agreement or any extension thereof, or within three years of the expiration or termination thereof, directly or indirectly engage in, be associated with or be employed by any business operation in competition, direct or indirect, with the business operations of the Company unless authorized in writing by the Company. 3.Base Salary.During the Employment Period of this Agreement,
